Case:17-18024-KHT Doc#:79 Filed:10/09/19               Entered:10/09/19 07:22:02 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

IN RE:

DUPLESSIE, JAY KEVIN                                        CASE NO. 17-18024-KHT
                                                            CHAPTER 13
                              DEBTOR.

______________________________________________________________________________

              NOTICE OF MOTION TO MODIFY CHAPTER 13 PLAN
                            PURSUANT TO 9013-1.1
______________________________________________________________________________

                       OBJECTION DEADLINE: OCTOBER 30, 2019

      NOTICE IS HEREBY GIVEN that Debtor Jay Kevin Duplessie has filed a Motion to
Modify Chapter 13 Plan with the court and requests the following relief:

1.    Debtor asks that the Court enter an Order Modifying Debtor’s Confirmed Chapter 13
Plan.

If you oppose the Motion or object to the requested relief your objection and request for hearing
must be filed on or before the objection deadline stated above, served on the Movant at the
address indicated below, and must state clearly all objections and any legal basis for the
objections. The Court will not consider general objections.

In the absence of a timely, substantiated objection and request for hearing by an interested party,
the Court may approve or grant the requested relief without any further notice to creditors or
other interested parties.


                                                     Respectfully submitted,


Dated: October 9, 2019                               /s/ Nathan B. Kennedy
                                                     Nathan B. Kennedy
                                                     6105 S. Main Street, Suite 200
                                                     Aurora, Colorado 80016
                                                     (720) 277-0106
                                                     nathan@nbkennedy.com
Case:17-18024-KHT Doc#:79 Filed:10/09/19        Entered:10/09/19 07:22:02 Page2 of 2




                             CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 9, 2019, a true and correct copy of the NOTICE OF
MOTION TO MODIFY CHAPTER 13 PLAN was filed and served via CM/ECF or United
States Mail to the following parties:

Douglas B. Kiel
Chapter 13 Trustee
4725 S. Monaco St.
Suite 120
Denver, CO 80237

Barrett Frappier & Weisserman LLP
4004 Belt Line Road
Ste 100
Addison, TX 75001

Jay Kevin Duplessie
1547 S. Haleyville Street
Aurora, CO 80018

Synchrony Bank
℅ PRA Receivables Management LLC
PO Box 41021
Norfolk, VA 23541

US Trustee
                                                           Nathan B. Kennedy
                                                           Nathan B. Kennedy
